  Case 19-30556         Doc 11     Filed 11/21/19 Entered 11/21/19 13:21:29              Desc Main
                                     Document     Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NORTH DAKOTA

In re:                                                 Bankruptcy No. 19-30556
                                                       Chapter 7
Melanie A. May,

                                                       NOTICE AND MOTION
                                                       FOR APPROVAL OF
            Debtor.                                    SALE
__________________________/

         Kip M. Kaler, the bankruptcy trustee in this case, respectfully requests that the Court approve
a sale of property of the estate to the debtor, Melanie A. May. The sale terms, in essential part, are
listed as follows:

         The debtor scheduled a 2011 GMC Yukon when her bankruptcy schedules were filed on
         October 7, 2019, with a scheduled value of $12,784, and exemption of $7,063, leaving non-
         exempt equity to this bankruptcy estate of $5,721.

         The trustee has agreed to accept the scheduled value of $12,784.00 for the Yukon and sell the
         nonexempt equity to the debtor for $5,721.00.

         The debtor has paid the bankruptcy trustee the total sum of $5,721 for this purchase, which is
         being held with debtor’s attorney until the Sale Agreement has been approved by the Court.

         The bankruptcy estate will not incur a tax consequence as a result of this transaction.

NOTICE OF MOTION: Your rights may be affected in this action. You should read these papers
carefully and discuss the matters with your attorney if you have one. Any objections to this motion
must be made within 21 days of this date with an original filed with the Clerk of Bankruptcy Court
and copies served upon the Bankruptcy Trustee and United States Trustee at the addresses stated
below. Failure to timely respond to this motion will be deemed a waiver of any objections and the
Court will grant such relief as it deems appropriate.

Clerk, U.S. Bankruptcy Court                    United States Trustee                  Trustee
Quentin N. Burdick U.S. Courthouse              314 South Main Ave.                    (See
655 First Ave. N. – Suite 210                   Suite 303                              address
Fargo, ND 58107-4932                            Sioux Falls, SD 57104-6462             below)

DATED: November 21, 2019                        /s/ Kip M. Kaler
                                                Bankruptcy Trustee
                                                P.O. Box 9231
                                                Fargo, ND 58106
                                                (701) 232-8757
             Case 19-30556         Doc 11      Filed 11/21/19 Entered 11/21/19 13:21:29                 Desc Main
                                                 Document     Page 2 of 5




                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NORTH DAKOTA

IN RE: MELANIE A MAY                                            CASE NO: 19-30556
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 11/21/2019, I did cause a copy of the following documents, described below,
Notice and Motion for Approval of Sale




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 11/21/2019
                                                          /s/ Kip M. Kaler
                                                          Kip M. Kaler 03757
                                                          KALER DOELING, PLLP
                                                          3429 Interstate Blvd S, PO Box 9231
                                                          Fargo, ND 58106
                                                          701 232 8757
                 Case 19-30556           Doc 11       Filed 11/21/19 Entered 11/21/19 13:21:29                       Desc Main
                                                        Document     Page 3 of 5




                                        UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF NORTH DAKOTA

 IN RE: MELANIE A MAY                                                   CASE NO: 19-30556

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 11/21/2019, a copy of the following documents, described below,

Notice and Motion for Approval of Sale




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 11/21/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Kip M. Kaler
                                                                            KALER DOELING, PLLP
                                                                            3429 Interstate Blvd S, PO Box 9231
                                                                            Fargo, ND 58106
             Case AS
PARTIES DESIGNATED 19-30556      DocNOT
                      "EXCLUDE" WERE  11 SERVED
                                           FiledVIA
                                                  11/21/19
                                                    USPS FIRST Entered   11/21/19 13:21:29 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 4 of 5
CASE INFO                                ADVANCED CALL CENTER TECH                ALLIED INTERSTATE
1LABEL MATRIX FOR LOCAL NOTICING         PO BOX 9091                              PO BOX 361445
08683                                    JOHNSON CITY TN 37615-9091               COLUMBUS OH 43236-1445
CASE 19-30556
DISTRICT OF NORTH DAKOTA
FARGO
THU NOV 21 11-57-15 CST 2019



ALLTRAN                                  ALLTRAN HEALTH INC                       BARCLAYS BANK DELAWARE
200 14TH AVE E                           PO BOX 519                               PO BOX 8802
SARTELL MN 56377-4500                    SAUK RAPIDS MN 56379-0519                WILMINGTON DE 19899-8802




                                         EXCLUDE
BAYVIEW LOAN                                                                      CAPITAL MGMT SERVICES LP
4425 PONCE DE LEON BLVD                  CHERYL BERGIAN                           PO BOX 120
CORAL GABLES FL 33146-1837               CHERYL BERGIAN LAW OFFICE                698 12 S OGDEN STREET
                                         1712 MAIN AVENUE SUITE 202               BUFFALO NY 14206-2317
                                         PO BOX 2152
                                         FARGO ND 58107-2152




CAPITAL ONE                              CATALYST MEDICAL CENTER                  CAVALRY PORTFOLIO SERVICES
PO BOX 30285                             1800 21ST AVE S                          500 SUMMIT LAKE SUITE 400
SALT LAKE CITY UT 84130-0285             FARGO ND 58103-5759                      VALHALLA NY 10595-2322




CHASE                                    CITI CARDS                               CREDIT CONTROL LLC
PO BOX 15298                             PO BOX 6004                              PO BOX 31179
WILMINGTON DE 19850-5298                 SIOUX FALLS SD 57117-6004                TAMPA FL 33631-3179




DEPARTMENT OF THE TREASURY               FAIRVIEW HEALTH SERVICES                 FINANCIAL RECOVERY SERVICES INC
15TH PENNSYLVANIA                        100 S OWASSO BLVD W                      PO BOX 385908
WASHINGTON DC 20222-0001                 SAINT PAUL MN 55117-1036                 MINNEAPOLIS MN 55438-5908




FRONTLINE ASSET STRATEGIES               GLOBAL CREDIT COLLECTION CORP            HIGHER ED SERVICING CORP
2700 SNELLING AVE N                      5440 N CUMBERLAND AVE SUITE 300          4381 W GREEN OAKS BLVD
SAINT PAUL MN 55113-1783                 CHICAGO IL 60656-1486                    SUITE 200
                                                                                  ARLINGTON TX 76016-4477




                                                                                  EXCLUDE
INTERNAL REVENUE SERVICE                 JASON FISCHER
PO BOX 7346                              4569 BEACH LANE S                        KIP M KALER
PHILADELPHIA PA 19101-7346               FARGO ND 58104-6097                      BANKRUPTCY TRUSTEE
                                                                                  3429 INTERSTATE BLVD
                                                                                  PO BOX 9231
                                                                                  FARGO ND 58106-9231




KOHLS                                    M HEALTH FAIRVIEW                        MACYS
PO BOX 3043                              100 S OWASSO BLVD W                      PO BOX 8061
MILWAUKEE WI 53201-3043                  SAINT PAUL MN 55117-1036                 MASON OH 45040-8061
             Case AS
PARTIES DESIGNATED 19-30556      DocNOT
                      "EXCLUDE" WERE  11 SERVED
                                           FiledVIA
                                                  11/21/19
                                                    USPS FIRST Entered   11/21/19 13:21:29 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 5 of 5
DEBTOR                                   MERRICK BANK                             MIDLAND CREDIT MGMT INC AS AGENT FOR
MELANIE A MAY                            ATTN BANKRUPTCY                          MIDLAND FUNDING LLC
4569 BEACH LANE S                        PO BOX 9201                              PO BOX 2011
FARGO ND 58104-6097                      OLD BETHPAGE NY 11804-9001               WARREN MI 48090-2011




NATIONWIDE CREDIT INC                    RADIUS GLOBAL SOLUTIONS LLC              ROBERT B RASCHKE
PO BOX 14581                             FKA NORTHLAND GROUP LLC                  ASSISTANT US TRUSTEE
DES MOINES IA 50306-3581                 PO BOX 390905                            SUITE 1015 US COURTHOUSE
                                         MINNEAPOLIS MN 55439-0905                300 SOUTH FOURTH STREET
                                                                                  MINNEAPOLIS MN 55415-1320




RUSHMORE SERVICE CENTER                  SANFORD HEALTH                           SECURITIES EXCHANGE COMMISSION
PO BOX 5508                              PO BOX 5074                              175 W JACKSON BLVD
SIOUX FALLS SD 57117-5508                SIOUX FALLS SD 57117-5074                CHICAGO IL 60604-2908




SYNCHRONY BANK                           SYNCHRONY BANK                           US ATTORNEY
CO PRA RECEIVABLES MANAGEMENT LLC        ATTN BANKRUPTCY DEPT                     655 FIRST AVENUE NORTH SUITE 250
PO BOX 41021                             PO BOX 965060                            FARGO ND 58102-4932
NORFOLK VA 23541-1021                    ORLANDO FL 32896-5060




UNITED COLLECTION BUREAU INC
5620 SOUTHWYCK BLVD SUITE 206
TOLEDO OH 43614-1501
